         Case 2:18-cr-00355-JAD-VCF Document 58 Filed 02/23/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00355-JAD-VCF
 4
                    Plaintiff,                          ORDER
 5
            v.                                                  ECF No. 57
 6
     JOHN LIMON,
 7
                    Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED
11   that the sentencing hearing currently scheduled for Tuesday, March 2, 2021 at 10:00
12   a.m., be vacated and continued to June 7, 2021, at 10:00 a.m.
13
            DATED this 23rd day of February 2021.
14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
